UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6927



In Re:   KELVIN ANDRE SPOTTS,

                                                          Petitioner.




         On Petition for Writ of Mandamus.   (3:07-cv-00306)


Submitted:   July 11, 2007                   Decided:   July 25, 2007


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Federal inmate Kelvin Andre Spotts petitions for a writ

of mandamus seeking an order ruling that the district court erred

when it failed to apply certain case law in Spotts’ 28 U.S.C.

§ 2255 (2000) action. We conclude that Spotts is not entitled to

the relief he seeks, and we dismiss the petition.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).     A drastic remedy to be

used only in extraordinary circumstances,     Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818,

826 (4th Cir. 1987), mandamus may not be used as a substitute for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

            Spotts essentially seeks review of the district court’s

final order, arguing that the court did not follow precedent in

reaching its decision. The mandamus petition thus is in the nature

of an appeal and, under United Steelworkers, the relief sought is

unavailable to Spotts.

            Accordingly, although we grant the motion for leave to

proceed in forma pauperis, we deny the petition for a writ of

mandamus.     We dispense with oral argument because the facts and




                                - 2 -
legal contentions are adequately presented in the materials before

us and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -